UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-40156



      SHARRON STEWART; HOUSTON AUDUBON SOCIETY; SIERRA CLUB,

                                             Plaintiffs-Appellants,
                               VERSUS

               COL. NICHOLAS J. BUECHLER, ETC., ET AL,

                                                         Defendants,

COL. NICHOLAS J. BUECHLER, District Engineer; UNITED STATES CORPS
OF ENGINEERS; GREGORY R. DAHLBERG, Acting Secretary, Department of
the Army,
                                             Defendants-Appellees.



            Appeal from the United States District Court
           For the Southern District of Texas, Galveston
                            (G-96-CV-282)

                           March 20, 2002

Before DUHÉ, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:1

      This appeal inquires into the sufficiency of the United States

Army Corps of Engineers’ analysis of cumulative environmental

impacts of a proposed golf course in Lake Jackson, Texas.      In an

earlier summary judgment, the district court remanded the case to

the Corps after reviewing the administrative record, and directed



  1
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the Corps    to    analyze   the   cumulative   and       indirect   impacts   of

fragmentation of the forest.        After the Corps reissued the permit

on remand, plaintiffs re-challenged its cumulative-impact analysis

in court.   The district court on summary judgment found the Corps

had complied with NEPA,2 and plaintiffs appeal.                Specifically at

issue is whether the Corps adequately completed steps four and five

of the cumulative-impacts analysis enumerated in Fritiofson3 after

the district court’s remand. For the following reasons, we affirm.

                                    I.

      We review the district court’s summary judgment decision de

novo, applying the same standard of review of the Corps’ action as

the district court.        Sabine River Auth. v. United States Dep’t of

Interior, 951 F.2d 669, 679 (5th Cir.), cert. denied, 506 U.S. 823

(1992).     We    review   the   materials   under    a    highly    deferential

  2
   The National Environmental Policy Act, 42 U.S.C. §§ 4321 et seq.
  3
   Fritiofson v. Alexander, 772 F.2d 1225 (5th Cir. 1985),
articulates five mandatory considerations in “a meaningful
cumulative-effects study”: 1) the area in which effects of the
proposed project will be felt; 2) the impacts expected in that area
from the project; (3) other actions--past, proposed, and reasonably
foreseeable--that have had or are expected to have impacts in the
area; (4) the impacts or expected impacts from these other actions;
and (5) the overall impact expected if the individual impacts
accumulate.    Id. at 1245.     Fritiofson notes that regulations
“clearly mandate consideration of the impacts from actions that are
not yet proposals and from actions--past, present, or future--that
are not themselves subject to the requirements of NEPA.” Id. at
1243. As explained in Sabine River Auth. v. United States Dep’t of
Interior, 951 F.2d 669, 677 (5th Cir.), cert. denied, 506 U.S. 823
(1992), although this Court has abandoned the “reasonableness”
standard of review employed in Fritiofson, its holdings regarding
the Corps’ duties in a cumulative-impact analysis remain in effect.


                                      2
standard, to determine only whether the agency’s conclusions were

“arbitrary and capricious.”         Id. at 678, 679; 5 U.S.C. § 706(2)(A);

Marsh v. Oregon Natural Res. Council, 490 U.S. 360, 376 (1989).

                                     II.

     The summary judgment evidence establishes that the Corps

gathered data to supplement the Environmental Assessment (EA) to

address the concerns raised in the remand order. The Corps engaged

a consulting firm which provided an extensive supplemental study of

direct,    indirect,     and    cumulative         impacts.          The       assessment

considered the historical extent and decline of woodlands in a

four-county    area,    fragmentation         of   the    forest     in    that     area,

forested   acreage     protected     from       further    development           such    as

Wilderness    Park     and   land   donated        by    DOW   Chemical,         and    the

importance    of   diverse     forested       areas     near   the    Gulf      Coast    to

neotropical bird migration.          See 2 Supp. Admin. R. 869-916. The

assessment    further        took   into       account     a    1995       Gulf     Coast

Observatory’s      Project     Report,        created     as   part       of    a   joint

conservation effort, classifying and evaluating bottomland habitats

in the affected area since establishment of the base line in 1979,

as well as the fact that deforestation occurred before 1979. It

reviewed information about bird migration and habits along the

entire Gulf Coast, including doppler radar images, and considered

all species using the Columbia bottomlands generally (as well as

specifically the proposed site).

     After a preliminary Finding of No Significant Impact (FONSI)

                                          3
based on the supplemental assessment after remand, the Corps

(Galveston District) asked an independent Corps biologist, Wayne

Lea (Fort Worth District), to reevaluate its findings anew.           Lea

opined that the golf course would continue to provide usable

habitat for bird migrations, found thousands of acres of forest

remaining, and agreed with the FONSI.      Id. at 1012, 1032-37.

     The Corps finally determined,

     Cumulatively, this project does not represent a
     significant loss of the existing bottomland forest
     resource, particularly in light of the preservation of
     almost half of this particular tract and the on-going
     attempt to preserve 70,000 acres of this forest. It does
     not represent a significant fragmentation of the existing
     bottomland hardwood resources, nor is it significant when
     added to past losses.

Id. at   1042.   Accordingly,   the    Corps   reaffirmed   its   earlier

decision to issue the permit in another FONSI and a finding that

preparation of an Environmental Impact Statement was not warranted.

                                III.

     After de novo review of the administrative record, we hold the

Corps adequately considered the evidence relative to steps four and

five of the Fritiofson test.    On this record, we cannot say that

the Corps’ analysis or decision making was arbitrary or capricious.

     The judgment of the district court is in all respects

     AFFIRMED.




                                  4